DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
Line 2 of the claim, Examiner suggests removing “(6)” from the claim as no reference numeral is being referenced nor is an acronym is being defined.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellingham (GB 2510118).
With regard to claim 1: Bellingham discloses a conductive concrete structure (fig. 1) comprising:
a plurality of conductive side structures (A) defining an interior of the conductive concrete structure (abstract; pg. 3, line 26 – pg. 4, line 2; fig. 1); and
a conductive concrete partitions (B) disposed within the interior of the conductive concrete structure (A) (abstract; pg. 3, line 26 – pg. 4, line 2; fig. 1),
wherein the conductive concrete partition (B) is arranged to define a labyrinth (2) therein (abstract; fig. 1).
Bellingham does not disclose that the conductive concrete partition comprises a plurality of conductive partitions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout of the labyrinth of Bellingham to have any configuration, including a layout comprising a plurality of conductive concrete partitions, in order to provide a desired user experience, wherein the layout corresponds to the area to which it will be installed.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention before the effective filing date of the claimed invention.  

    PNG
    media_image1.png
    661
    913
    media_image1.png
    Greyscale

Fig. 1: Bellingham (GB 2510118 A)
With regard to claim 2: Bellingham discloses that the plurality of conductive side structures (A) define an ingress opening (M) and an egress opening (4) and the labyrinth (2) comprises a passageway between the ingress opening (M) and the egress opening (4) (fig. 1).
With regard to claim 3: Bellingham does not disclose a length of the passageway  at least six times a largest dimension of a cross-section of the conductive concrete structure.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available lengths for a passageway in order to provide a desired labyrinth layout for a user to traverse. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention before the effective filing date of the claimed invention.
With regard to claim 4: Bellingham discloses that the ingress and egress opening (M and 4) comprises a door (fig. 1; pg. 13, last paragraph).
With regard to claim 5: As modified, Bellingham discloses that the plurality of conductive side structures and each conductive concrete partition comprises a plurality of conductive concrete slabs (blocks, bricks or tiles) (pg. 3, lines 22 – pg. 4, line 2).
With regard to claim 6: Bellingham discloses that the plurality of conductive concrete slabs each comprises a precast conductive concrete slab (block, bricks or tiles) (pg. 3, lines 22 – pg. 4, line 2).
With regard to claim 7: Bellingham discloses that electrically conductive building materials shield against electromagnetic radiation and attenuate electromagnetic radiation, wherein attenuation may be considered as the sum of the capacity of the material to adsorb and reflect signals (pg. 1, second paragraph and pg. 8, fourth paragraph).
Bellingham does not disclose that each conductive concrete slab of the plurality of conductive concrete slabs is characterized by an electrical conductivity ranging between about 1 milli-siemens per meter (mS/m) to more than 10 siemens per meter (S/m).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the electrically conductive building material of each conductive concrete slab to have desired properties, including the claimed electrical conductivity, such as taught by Bellingham in order to shield against and attenuate electromagnetic radiation according to design parameters.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention before the effective filing date of the claimed invention.
With regard to claim 8: Bellingham discloses that electrically conductive building materials shield against electromagnetic radiation and attenuate electromagnetic radiation, wherein attenuation may be considered as the sum of the capacity of the material to adsorb and reflect signals (pg. 1, second paragraph and pg. 8, fourth paragraph).
Bellingham does not disclose that each conductive concrete slab of the plurality of conductive concrete slabs is characterized by at least one of a return loss characteristic or a reflection characteristic ranging between less than about 1 decibel (dB) to more than about 40 dBs within the below 100 megahertz to above 10 gigahertz frequency range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the electrically conductive building material of each conductive concrete slab to have desired properties, including the claimed return loss characteristic or reflection characteristic, such as taught by Bellingham in order to shield against and attenuate electromagnetic radiation according to design parameters.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention before the effective filing date of the claimed invention.
With regard to claim 9: Bellingham discloses that electrically conductive building materials shield against electromagnetic radiation and attenuate electromagnetic radiation, wherein attenuation may be considered as the sum of the capacity of the material to adsorb and reflect signals (pg. 1, second paragraph and pg. 8, fourth paragraph).
Bellingham does not disclose that each conductive concrete slab of the plurality of conductive concrete slabs is characterized by at least one of an attenuation characteristic or an absorption characteristic ranging between less than about 40 decibel (dB) to more than about 100 dBs within the less than 100 megahertz to more than 10 gigahertz frequency range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the electrically conductive building material of each conductive concrete slab to have desired properties, including the claimed at least one of an attenuation characteristic or an absorption characteristic, such as taught by Bellingham in order to shield against and attenuate electromagnetic radiation according to design parameters.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention before the effective filing date of the claimed invention.
With regard to claim 10: Bellingham does not discloses the plurality of conductive concrete partitions are arranged to define a spiral labyrinth configuration therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout of the labyrinth of Bellingham to have any configuration, including the claimed spiral configuration, in order to provide a desired user experience, wherein the layout corresponds to the area to which it will be installed.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention before the effective filing date of the claimed invention.  No or unpredictable results would be obtained from changing the layout of the labyrinth to be a spiral configuration.
With regard to claim 11: Bellingham does not disclose that the plurality of conductive concrete partitions are arranged to define a comb labyrinth configuration therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout of the labyrinth of Bellingham to have any configuration, including the claimed comb labyrinth configuration, in order to provide a desired user experience, wherein the layout corresponds to the area to which it will be installed.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention before the effective filing date of the claimed invention. No or unpredictable results would be obtained from changing the layout of the labyrinth to be a comb labyrinth configuration.
With regard to claim 12: Bellingham disclose at least one conductive concrete partition of the plurality of conductive concrete partitions including conductive sheet (carbon based matrix) (pg. 3, line 26 – pg. 4, line 2; pg. 6, lines 3-10).
With regard to claim 13: The conductive sheet (carbon based matrix) of Bellingham is disposed within the at least one conductive concrete partition (abstract; pg. 3, line 26 – pg. 4, line 2; pg. 6, lines 3-10)
With regard to claim 14: Bellingham discloses a conductive concrete structure (fig. 1) comprising:
a plurality of conductive side structures (A) defining an interior of the conductive concrete structure (abstract; pg. 3, line 26 – pg. 4, line 2; fig. 1); and
a conductive concrete partitions (B) disposed within the interior of the conductive concrete structure (A) (abstract; pg. 3, line 26 – pg. 4, line 2; fig. 1),
wherein the conductive concrete partition (B) is arranged to define a passageway having at least one ninety degree turn in a first direction (when turning right from doorway 4) and at least one ninety degree turn in a second direction (when turning left toward doorway M) that is opposite the first direction (fig. 1).
Bellingham does not disclose that the conductive concrete partition comprises a plurality of conductive partitions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout of the labyrinth of Bellingham to have any configuration, including a layout comprising a plurality of conductive concrete partitions, in order to provide a desired user experience, wherein the layout corresponds to the area to which it will be installed.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention before the effective filing date of the claimed invention.  
With regard to claim 15: Bellingham discloses that the plurality of conductive side structures (A) define an ingress opening (M) and an egress opening (4) and the labyrinth (2) comprises a passageway between the ingress opening (M) and the egress opening (4) (fig. 1).
With regard to claim 16: As modified, Bellingham discloses that the plurality of conductive side structures and each conductive concrete partition comprises a plurality of conductive concrete slabs (blocks, bricks or tiles) (pg. 3, lines 22 – pg. 4, line 2).
With regard to claim 17: Bellingham discloses that electrically conductive building materials shield against electromagnetic radiation and attenuate electromagnetic radiation, wherein attenuation may be considered as the sum of the capacity of the material to adsorb and reflect signals (pg. 1, second paragraph and pg. 8, fourth paragraph).
Bellingham does not disclose that each conductive concrete slab of the plurality of conductive concrete slabs is characterized by an electrical conductivity ranging between about 1 milli-siemens per meter (mS/m) to more than 10 siemens per meter (S/m).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the electrically conductive building material of each conductive concrete slab to have desired properties, including the claimed electrical conductivity, such as taught by Bellingham in order to shield against and attenuate electromagnetic radiation according to design parameters.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention before the effective filing date of the claimed invention.
With regard to claim 18: Bellingham discloses that electrically conductive building materials shield against electromagnetic radiation and attenuate electromagnetic radiation, wherein attenuation may be considered as the sum of the capacity of the material to adsorb and reflect signals (pg. 1, second paragraph and pg. 8, fourth paragraph).
Bellingham does not disclose that each conductive concrete slab of the plurality of conductive concrete slabs is characterized by at least one of a return loss characteristic or a reflection characteristic ranging between less than about 1 decibel (dB) to more than about 40 dBs within the below 100 megahertz to above 10 gigahertz frequency range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the electrically conductive building material of each conductive concrete slab to have desired properties, including the claimed return loss characteristic or reflection characteristic, such as taught by Bellingham in order to shield against and attenuate electromagnetic radiation according to design parameters.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention before the effective filing date of the claimed invention.
With regard to claim 19: Bellingham discloses that electrically conductive building materials shield against electromagnetic radiation and attenuate electromagnetic radiation, wherein attenuation may be considered as the sum of the capacity of the material to adsorb and reflect signals (pg. 1, second paragraph and pg. 8, fourth paragraph).
Bellingham does not disclose that each conductive concrete slab of the plurality of conductive concrete slabs is characterized by at least one of an attenuation characteristic or an absorption characteristic ranging between less than about 40 decibel (dB) to more than about 100 dBs within the less than 100 megahertz to more than 10 gigahertz frequency range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the electrically conductive building material of each conductive concrete slab to have desired properties, including the claimed at least one of an attenuation characteristic or an absorption characteristic, such as taught by Bellingham in order to shield against and attenuate electromagnetic radiation according to design parameters.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention before the effective filing date of the claimed invention.
With regard to claim 20: Bellingham discloses at least one conductive concrete partition of the plurality of conductive concrete partitions includes a conductive sheet (blocks, bricks or tiles)  (pg. 3, lines 22 – pg. 4, line 2).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to structure having electromagnetic shielding and/or is electrically conductive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633